DETAILED ACTION
	This office action is in response to the election filed on January 4, 2022.  Claims 1-20 are pending (claims 10-20 being withdrawn from consideration as being related to non-elected Groups).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on January 4, 2022 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on July 23, 2020 and September 21, 2020, have been considered and made of record (note attached copy of forms PTO-1449).  Note that the corrections filed on September 21, 2020 in order to strike-out one prior art reference (JP ‘867) which was erroneously transmitted on July 23, 2020 is acknowledged.

Drawings
The original drawings (one (1) page) were received on April 23, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto U.S.P. No. 3,818,129.
Yamamoto U.S.P. No. 3,818,129 teaches (ABS; Figs. 2, 3, 6; corresponding text, in particular columns 10-12; Claims) a laser light source (Figs. 3, 6) for producing incoherent laser beams having at least two different wavelengths (Yamamoto’s resultant laser light is incoherent after being superposed (combined) because it has different wavelengths of light), the laser light source comprising: at least two optical devices 12G and 12R, each comprising a respective nonlinear optical medium (for 2nd harmonic generation in Yamamoto uses a nonlinear optical crystal; column 9, lines 35-40) for producing a respective signal beam and a respective idler beam (2HG produces signal and idler); and a superposition device 19G / 19R / 19B configured to superpose one of the respective signal beam and the respective idler beam produced by each of the at least two optical devices to produce an incoherent laser beam having the at least two different wavelengths (see column 11, lines 4-9), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Applicant’s care is requested to present substantial structural amendments to the broadest claim 1, because Yamamoto was published over 40 years prior to Applicant’s effective filing date.  
Regarding claim 3, at least a pumping light source 113 / 212 (Fig. 4 and 5) can be used to pump and excite the nonlinear media in Yamamoto.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vachss US 2008/0298403 A1.
Vachss US 2008/0298403 A1 teaches (ABS; Fig. 1; paragraphs [0013] – [0026]; Claims) a laser light source (Fig. 1) for producing incoherent laser beams having at least two different wavelengths (Vachss’s resultant laser light is incoherent after being superposed (combined) because it has different wavelengths of light), the laser light source comprising: at least two optical devices 106 / 108, each comprising a respective nonlinear optical medium (NLO material in the OPA of Vachss para [0017]) for producing a respective signal beam and a respective idler beam (OPA produces signal and idler); and a superposition device 114 configured to superpose one of the respective signal beam and the respective idler beam produced by each of the at least two optical devices to produce an incoherent laser beam having the at least two different wavelengths (to overlay or superpose), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Regarding claim 3, at least a pumping light source 110 (Fig. 1) can be used to pump and excite the nonlinear media in Vachss.

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallenstein DE 4432029 A1.
Wallenstein DE 4432029 A1 teaches (ABS; Fig. 2; corresponding text, columns 5 and 6; Claims) a laser light source (Fig. 2) for producing incoherent laser beams having at least two different wavelengths (Wallenstein’s resultant laser light is incoherent after being superposed (combined) because it has different wavelengths of light), the laser two OPO’s can be used, column 5, lines 5-23), each comprising a respective nonlinear optical medium (NLO material in K1 of the OPO(s) of Wallenstein) for producing a respective signal beam and a respective idler beam (OPO produces signal and idler); and a superposition device (right of Fig. 2, after OPO) configured to superpose one of the respective signal beam and the respective idler beam produced by each of the at least two optical devices to produce an incoherent laser beam having the at least two different wavelengths (to combine or superpose, the RGB light(s)), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Regarding claim 2, OPO can be used in Wallenstein.
Regarding claim 3, at least a pumping light source Nd:YLF laser (Fig. 2) can be used to pump and excite the nonlinear media in Wallenstein.
Regarding claims 4 and 6, additional filters (or filtering mechanisms) are shown in Fig. 2 that are capable of filtering or re-directing particular light signal(s) after the OPO, which are part of the superposition (at HS1, HS2, HS3).
Regarding claim 9, Wallenstein recites purpose and in use reduction of speckle occurs throughout the disclosure (column 1-3; Background).

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peuser DE 102008005129 A1.
Peuser DE 102008005129 A1 teaches (ABS; Fig. 5; corresponding text, paragraphs [0037] – [0059]; Claims) a laser light source (Fig. 5) for producing incoherent laser beams having at least two different wavelengths (Peuser’s resultant incoherent after being superposed (combined) because it has different wavelengths of light), the laser light source comprising: at least two optical devices 10 / 36, each comprising a respective nonlinear optical medium 16 / 42 (NLO material in Peuser) for producing a respective signal beam and a respective idler beam (production of signal and idler, para [0037]); and a superposition device 29 configured to superpose one of the respective signal beam and the respective idler beam produced by each of the at least two optical devices to produce an incoherent laser beam having the at least two different wavelengths (to combine or superpose, the wavelengths), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Regarding claim 2, OPO can be used in Peuser, Fig. 5 (ABS).
Regarding claim 3, at least a pumping light is part of the system in Fig. 5, in order to pump and excite the nonlinear media in Peuser (at left in Fig. 5).
Regarding claims 4 and 6, additional filters (or filtering mechanisms) are shown in Fig. 5 that are capable of filtering or re-directing particular light signal(s) after the OPO 10 / 36, which are part of the superposition (at right near 24 / 26 in Fig. 5).
Regarding claim 9, Peuser recites purpose and in use reduction of speckle occurs throughout the disclosure (cited Fig. and paragraphs in use reduce speckle in the image(s) or projection(s)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wallenstein DE 4432029 A1, standing alone.
Regarding sole pending independent claim 1, Wallenstein DE 4432029 A1 teaches (ABS; Fig. 2; corresponding text, columns 5 and 6; Claims) a laser light source (Fig. 2) for producing incoherent laser beams having at least two different wavelengths (Wallenstein’s resultant laser light is incoherent after being superposed (combined) because it has different wavelengths of light), the laser light source comprising: at least two optical devices (at least two OPO’s can be used, column 5, lines 5-23), each comprising a respective nonlinear optical medium (NLO material in K1 of the OPO(s) of Wallenstein) for producing a respective signal beam and a respective idler beam (OPO produces signal and idler); and a superposition device (right of Fig. 2, after OPO) configured to superpose one of the respective signal beam and the respective idler beam produced by each of the at least two optical devices to produce an incoherent laser beam having the at least two different wavelengths (to combine or superpose, the RGB light(s)).
Regarding further dependent claims 5, 7, and 8, Wallenstein ‘029 does not expressly and exactly teach these added dependency features, such as “filtering out a pump” (claim 5), having at least 3 optical devices (more than 2 as shown in Wallenstein) or having the particular and exact wavelength ranges (of 635 nm to 780, for example) as in claims 7-8. However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use filtering means to remove the pump (the pump or pumping wavelengths are not desired at the output), or to have desired outputs wavelength range(s) of the laser within such defined levels and using 3 (or more) OPO’s or other signal/idler many other prior art references) clearly anticipate all base structure of the sole pending independent claim 1.  Therefore, it would have been an obvious matter of design choice to modify Wallenstein to obtain the invention as specified in claims 5, 7, and 8.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 5, 7, and 8 are found obvious over Wallenstein, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference N to Mizuuchi et al. WO ‘392, which relates to light sources using pattern fluctuation for the image projection (note Fig. 9).

Applicant’s cooperation is requested to present substantial structural (and/or functional) limitations into sole examined independent claim 1, based on the plethora of prior art references that serve to clearly anticipate original claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571)272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 15, 2022